DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  In lines 2 and 4, “the rim support members” should be changed to --the one or more rim support members--.  Appropriate correction is required.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 9, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubischer et al. (USPub 2016/0375860) in view of Gramenos et al. (USPub 2019/0303729).
	With respect to claims 1, 16, and 17, Lubischer et al. disclose an assembly for a motor vehicle, the assembly comprising: a steering wheel assembly comprising: a steering wheel hub for coupling to a steering column of the motor vehicle such that rotation of the steering wheel hub about a steering axis rotates the steering column (Fig 1); and a steering wheel rim (18) assembly comprising a steering wheel rim extending around a first axis of the steering wheel assembly, wherein the steering wheel rim is movably coupled to the steering wheel hub (utility position 24 as shown in Fig 1), such that the steering wheel rim is selectively pivotable relative to the steering wheel hub about a second axis, the second axis having a component in a direction perpendicular to the first axis (utility position 24 as shown in Fig 1); and a controller configured to activate or deactivate a driver restraint system of the vehicle based on the steering wheel position ([0030], airbag is not deployable when the steering wheel is not in the driving position).  However, Lubischer et al. do not disclose determining a pivot angle of the steering wheel as a way of determining that the steering wheel is not in the driving position.  Gramenos et al. 
	With respect to claim 7, wherein the steering wheel rim is pivotable between a steering position (driving position 22 as shown in Fig 1), in which the first axis is aligned with the steering axis of the steering wheel hub, and a reclined position (utility position 24 as shown in Fig 1), in which the first axis extends in a direction having a greater component in a vertical direction.
With respect to claim 9, wherein the controller is configured to deactivate the driver restraint system when the steering wheel rim is away from the steering position or in the reclined position ([0030], airbag is not deployable when the steering wheel is not in the driving position).
	
Claims 5, 6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubischer et al. (USPub 2016/0375860) in view of Gramenos et al. (USPub 2019/0303729) as applied to claim 1 as discussed above, and further in view of Wihinen (GB 2457244A; as cited by Applicant).
	With respect to claim 5, the combination of Lubischer et al. and Gramenos et al. discloses the claimed invention as discussed above but does not disclose wherein the steering wheel rim assembly further comprises one or more rim support members, wherein the steering wheel rim is movably coupled to the steering wheel hub by the one or more rim support members.  Wihinen, however, disclose wherein a steering wheel rim assembly further comprises one or more rim support members (28), wherein the steering wheel rim is movably coupled to the steering wheel hub by the one or more rim support members (Figs 1-4).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to further modify the invention of Lubischer et al. in view of the teachings of Wihinen to movably couple the steering wheel rim to the hub by a support member in 
	With respect to claim 6, wherein: the one or more rim support members are fixedly coupled to the steering wheel hub and are movably coupled to the steering wheel rim (Figs 1-4).
	With respect to claim 10, the combination of Lubischer et al. and Gramenos et al. discloses the claimed invention as discussed above but does not disclose further comprising a lock configured to secure the position of the steering wheel rim relative to the steering wheel hub, and a release for selectively releasing the lock.  Wihinen, however, discloses a lock configured to secure the position of the steering wheel rim relative to the steering wheel hub, and a release for selectively releasing the lock (last two lines on page 3 and first two lines on page 4).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to further modify the invention of Lubischer et al. to provide a selectively releasable lock to secure the position of the steering wheel so the driver can determine whether or not they want the steering wheel pivoted into the utility position so objects such as computers and books can be rested upon it at the desired angle.
	With respect to claim 11, wherein the assembly is configured such that the lock is not releasable when the vehicle is in an operating condition (last two lines on page 4 of Wihinen).
	With respect to claim 12, wherein the assembly further comprises a steering angle sensor configured to determine a rotation angle of the steering wheel hub about the steering axis, wherein the assembly is configured such that the lock is not releasable when the steering angle is more than a threshold angle from a straight ahead steering angle (last paragraph on page 4 of Wihinen).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubischer et al. (USPub 2016/0375860) in view of Gramenos et al. (USPub 2019/0303729) as applied to claim 1 as discussed above, and further in view of Naor (US 5,386,785).
With respect to claims 13 and 14, the combination of Lubischer et al. and Gramenos et al. discloses the claimed invention as discussed above but does not disclose wherein the assembly further comprises a workpiece retainer configured to protrude from a front face of the steering wheel rim and abut a workpiece rested on the front face of the steering wheel rim and thereby retain the workpiece on the steering wheel rim. Naor, however, discloses a workpiece retainer (1) configured to protrude from a front face of the steering wheel rim (9) and abut a workpiece rested on the front face of the steering wheel rim and thereby retain the workpiece on the steering wheel rim (Fig 2); wherein the workpiece .
	
Allowable Subject Matter
Claims 2-4, 8, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        4/6/2021